Citation Nr: 0327578
Decision Date: 10/15/03	Archive Date: 01/21/04

DOCKET NO. 00-18 067               DATE OCT 15, 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico 

THE ISSUE 

Entitlement to an increased disability evaluation for hypertensive
and arteriosclerotic heart disease with unstable angina, currently
evaluated as 30 percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel

INTRODUCTION

The veteran had active service from July 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a June 1999 rating decision of the Department
of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico
(RO) which denied the veteran an increased disability evaluation
for his hypertensive and arteriosclerotic heart disease.

The Board issued a decision in May 2001, which denied the benefit
sought on appeal. The veteran subsequently appealed to the United
States Court of Appeals for Veterans Claims (Court). In October
2002, the Court issued a decision, which reversed the Board's
decision and remanded the veteran's claim. Of particular relevance,
the Court stated that the Board had incorrectly interpreted the
relevant rating criteria and, thus, incorrectly denied an increased
disability evaluation for his heart disorder. In particular, the
Court held that under 38 C.F.R. 4.104, Diagnostic Codes 7005 and
7007, there does not have to be both left ventricular dysfunction
and ejection fraction of 30 to 50 percent in order for a claimant
to be entitled to a 60 percent disability evaluation. Likewise, the
Court found that the veteran was entitled to such a 60 percent
disability evaluation because he had a mild left ventricular
impairment and an ejection fraction of 50 percent. Therefore, the
Court concluded that a remand was warranted in order to provide the
Board an opportunity to assign the veteran a disability evaluation
of at least 60 percent, and an effective date in accordance with
the law.

REMAND

The veteran essentially contends that the current disability
evaluation assigned for his heart disability does not accurately
reflect the severity of that disability. Specifically, the veteran
asserts that his disability should be evaluated as at least 60
percent disabling because he experiences chest pain and fatigue. A
review of the record leads the Board to conclude that additional
development is needed in this case before proceeding with appellate
disposition, as the record does not contain sufficient development
to make a decision on the veteran's claim at this time.

As a preliminary matter, the Board notes that while the veteran's
appeal was pending, there was a significant change in the law
pertaining to veteran's benefits. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA). See 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107 (2003).
The VCAA applies to all pending claims for VA benefits, and
provides that the VA shall make reasonable efforts to assist a
claimant in obtaining evidence necessary to substantiate his or her
claim for benefits. Changes potentially relevant to the veteran's
appeal include the establishment of specific procedures for
advising the claimant and his or her representative of information
required to substantiate a claim, a broader VA obligation to obtain
relevant records and advise claimants of the status of those
efforts, and an enhanced requirement to provide a VA medical
examination or obtain a medical opinion in cases where such a
procedure is necessary to make a decision on a claim.

A review of the claims file does not reflect that the veteran was
properly advised of the changes brought about by the VCAA, 38
U.S.C.A. 5102, 5103, 5103A, and 5107. The Board notes the record is
entirely negative for evidence of consideration of the provisions
of the VCAA by the RO and the veteran's claims were certified to
the Board without the veteran being given appropriate notice of his
rights and responsibilities and VA's responsibilities under the
VCAA. Recent decisions by the U.S. Court of Appeals for Veterans
Claims (Court) have mandated that VA ensure strict compliance with
the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet.
App. 183 (2002). The Court has indicated that the VA must satisfy
its duty to notify the veteran as to what is needed to substantiate
his claim and its duty to

notify the veteran of VA's responsibilities in assisting the
veteran in the development of his claim of entitlement to an
increased disability evaluation for hypertensive and
arteriosclerotic heart disease. For example, the Board observes
that notification of the regulations, without a discussion of the
necessary evidence to be obtained is insufficient for purposes of
compliance with the VCAA. As such, the record is entirely negative
for evidence of consideration of the provisions of the VCAA by the
RO and the veteran's claim was certified to the Board without the
veteran being given appropriate notice of his rights and
responsibilities and VA's responsibilities under the VCAA with
regard to his claim of entitlement to an increased disability
evaluation for hypertensive and arteriosclerotic heart disease.
However, the Board cannot correct this deficiency. See Disabled
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339
(Fed. Cir. 2003).

While in theory the Board has the authority to consider law not
considered by the RO, a recent case from the United States Court of
Appeals for the Federal Circuit (Federal Circuit) invalidated a
portion of a VA regulation the Board utilized to notify a claimant
of the VCAA pursuant to 38 U.S.C.A. 5103. See Disabled American
Veterans, et. al. v. Secretary of Veterans Affairs, supra. In that
case, the Federal Circuit held that 38 C.F.R. 19.9(a)(2)(ii), which
required the Board to provide the notice required by 38 U.S.C.A.
5103(a) and provide a claimant not less than 30 days to respond to
the notice, was invalid because it was contrary to 38 U.S.C.A.
5103(b), which provided a claimant one year to submit evidence.
Therefore, at this point in time, the Board cannot provide notice
to the appellant of the provisions of the VCAA.

In addition, the Board notes that, in a decision promulgated on
September 23, 2003, Paralyzed Veterans of America v. Secretary of
Veterans Affairs. No. 02-7007, - 7008, -7009, -7010 (Fed. Cir.
Sept. 22, 2003), the Federal Circuit invalidated the 30-day
response period contained in 38 C.F.R. 3.159(b)(1) as inconsistent
with 38 U.S.C.A. 5103(b)(1). The Federal Circuit made a conclusion
similar to the one reached in Disabled American Veterans, supra
(reviewing a related Board regulation, 38 C.F.R. 19.9). The Federal
Circuit found that the 30-day period provided in 38 C.F.R.
3.159(b)(1) to respond to the VCAA duty to notify is misleading and
detrimental to claimants whose claims are prematurely denied short

of the statutory one-year period provided for response. Since this
case is being returned to the RO in order to inform the veteran of
the information or evidence necessary to substantiate his claim and
which evidence the VA would seek to provide and which evidence the
veteran was to provide, the RO will be able to provide notice
consistent with this recent Federal Circuit Court case, including
informing the veteran that a full year is allowed to respond to a
VCAA notice.

As a result of the change in the law brought about by the VCAA and
the lack of proper notification of that change to the veteran, the
veteran's claim must be remanded to the RO to ensure that the
veteran is given proper notice of his rights and responsibilities
under the VCAA and to ensure that all duty to notify and duty to
assist obligations of the VA are met.

Therefore, it is the Board's opinion that in order to give the
veteran every consideration with respect to the current appeal and
to ensure due process, further development of the case is
necessary. Accordingly, this case is REMANDED for the following
action:

1. Review the Court's October 2002 decision.

2. Review the claims file and ensure that all notification and
development action required by the VCAA is completed under 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2002), including written
notice of the evidence, if any, the veteran is expected to provide
in support of his claim and the evidence, if any, that the RO will
obtain for him. See Quartuccio v. Principi, 16 Vet. App. 183, 187
(2002). Any notice given, or action taken thereafter, must comply
with the holdings of Disabled American Veterans v. Secretary of
Veterans Affairs, supra and Paralyzed Veterans of America v.
Secretary of Veterans Affairs, supra.

In particular, the RO is requested to send the veteran notice of
the provisions of the VCAA, the kind of information and evidence
needed from him, and what he could do to help his claim, as well as
his and the VA's responsibilities in obtaining evidence. He should
be given an opportunity to supply additional information, evidence,
and/or argument and to identify additional evidence for VA to
obtain regarding the veteran's claim of entitlement to an increased
disability evaluation for hypertensive and arteriosclerotic heart
disease. The RO should then obtain any referenced records. All new
evidence and/or arguments must be associated with the veteran's
claims folder.

2. The RO should review the veteran's claim in light of all
evidence associated with the claims file subsequent to the transfer
of the claims file to the Board. If the benefit sought is not
granted, the veteran and his representative should be furnished a
supplemental statement of the case and be afforded a reasonable
opportunity to respond before the record is returned to the Board
for further review.

The purpose of this remand is to obtain additional development, and
the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable at this time. The veteran is
free to submit any additional evidence and/or argument he desires
to have considered in connection with his current appeal. See
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 6 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)(Historical
and Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the Ros to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West Supp. 2002), only a decision of the
Board of Veterans' Appeals is appealable to the United States Court
of Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 7 -



